Citation Nr: 0916450	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5. Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable rating for herpes 
simplex, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to December 
1983.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the issues enumerated above contain five 
issues not addressed by the previous three Board remands.  
These five issues were remanded by the Board for further 
development in July 2001.  In the midst of the development of 
the Veteran's herpes claim, it appears these issues were 
inadvertently overlooked.  However, a careful review of the 
record reveals they are indeed still actively on appeal; 
there is no indication anywhere in the file that the Veteran 
has withdrawn these claims from appeal.  The Board regrets 
any delay in the adjudication of these claims.

The Board further notes that in a November 2007 VA Form 21-
4138, the Veteran makes mention of his erectile dysfunction 
in connection with his herpes condition.  It is unclear 
whether the Veteran intends to claim service connection for 
this condition.  The issue is referred to the RO for 
clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

Upon review of the claims file, the Board finds that the 
recent development completed by the RO is insufficient, 
unacceptable, and contrary to the intent of the Board's 
previous remands.  The development directed by the Board in 
its remands has not been accomplished.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the issues of entitlement to service connection for a 
left arm disorder, a left shoulder disorder, a cervical spine 
disorder, a lumbar spine disorder, and entitlement to an 
initial increased rating for GERD, none of the development 
ordered by the Board in the July 2001 has been accomplished.  
The RO was directed to provide the Veteran VCAA notice for 
these claims.  Such notice has never been issued.  The Board 
further notes that during the pendency of this appeal, the 
regulations pertaining to the digestive system have changed 
and the Veteran has not been apprised of these revisions.  
The RO was additionally directed to supply the Veteran with a 
supplemental statement of the case as to the service 
connection issues, and a statement of the case as to the GERD 
claim.  Manlincon v. West, 12 Vet. App. 238 (1998).  This too 
was not accomplished.  This development must be completed 
before the claims can be properly adjudicated. 

If and only if the Veteran's GERD claim is perfected, he 
should be afforded a VA examination in order to assess the 
current severity of the condition.  The last VA examination 
addressing this condition is dated from January 2000.

As for the Veteran's claim for an initial increased rating 
for his herpes simplex Type II, while there has been 
compliance with most of the Board's January 2006 remand, a 
significant remand instruction was not accomplished.  
Specifically, the RO was directed to afford the Veteran a VA 
examination at the conclusion of the six month window in 
order to assess the current status of his herpes.  While the 
Veteran was scheduled for this examination for February 18, 
2009, the notice of the appointment was sent to the Veteran 
at an address appearing nowhere else in the recent evidence, 
and the return receipt was not signed.  In November 2007 the 
Veteran sent in correspondence from an address on F. Drive; 
this address is also where his March 2009 supplemental 
statement of the case was sent.  This address on F. Drive 
appears to be the Veteran's current address.  There is no 
indication in the file that the Veteran's address has changed 
to the address to which notice of the examination was sent.  
Accordingly, the Veteran's current address should be 
confirmed and he should again be scheduled for an examination 
for this disability. 

Accordingly, the case is REMANDED for the following action:

1. With regard to the Veteran's claims 
for entitlement to service connection for 
a left arm disorder, a left shoulder 
disorder, a cervical spine disorder, a 
lumbar spine disorder, and entitlement to 
an initial increased rating for GERD, 
send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b).  In addition, provide the 
Veteran with proper notice of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With specific regard to the GERD claim, 
the notice letter should further provide 
the Veteran with both versions of the 
rating criteria pertaining to the 
digestive system (the current version, 
and the version in effect prior to July 
2, 2001). The Veteran should be advised 
of the effective date of each set of 
criteria.  

2.  Issue an SOC with respect to the 
issues of entitlement to an initial 
increased rating for GERD. The Veteran 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
those issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
Veteran files a timely substantive 
appeal.

3.  If and only if the Veteran's GERD 
appeal is perfected, schedule the Veteran 
for a VA examination in order to 
determine the current severity of his 
GERD.  The examiner should identify and 
completely describe all current 
symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
appropriate diagnostic codes.  The 
pertinent rating criteria should be 
provided to the examiner, and the 
findings reported should be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

4.  Contact the Veteran and confirm his 
current address.

Schedule the Veteran for a VA examination 
in order to determine the current 
severity of his herpes simplex, Type II, 
and send notice of this examination to 
the Veteran's current address.  The 
examiner should identify and completely 
describe all current symptomatology 
associated with the condition.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria should be provided to the 
examiner, and the findings reported 
should be sufficiently complete to allow 
for rating under all alternate criteria.  
The examiner shall also report the 
frequency and duration of any courses of 
antiviral or other systemic medication 
used to relieve or suppress outbreaks.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
Veteran is advised that he may report to 
a VA medical facility during an active 
outbreak.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

5.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the Veteran has been given adequate time 
to respond, readjudicate all of the 
Veteran's claims, except for possibly the 
GERD claim if the appeal is not 
perfected.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




